United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2963
                                   ___________

Billy Tyler,                       *
                                   *
           Appellant,              *
                                   * Appeal from the United States
      v.                           * District Court for the
                                   * District of Nebraska.
Unknown Mayo, Deputy U.S.          *
Marshals; Unknown Lewis, Deputy    * [UNPUBLISHED]
U.S. Marshals,                     *
                                   *
           Appellees.              *
                              ___________

                             Submitted: December 6, 2011
                                Filed: December 7, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Billy Tyler appeals the district court’s1 order dismissing his civil complaint.
After careful review, we conclude that the district court properly dismissed the
complaint. Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________



      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.